Exhibit 10.2
EXECUTION COPY




GUARANTY
THIS GUARANTY (as amended, supplemented, restated or otherwise modified from
time to time, this “Guaranty”), dated as of October 24, 2017 (the “Effective
Date”), is made by The Mosaic Company, a Delaware corporation (“Guarantor”) in
favor of the Agents (as defined herein), in their capacity as agents, for the
benefit of Bankers Commercial Corporation, a California corporation, as Owner
under the Bareboat Charter (as defined below) (together with its successors and
permitted assigns, “Owner”) and the Lenders (as defined herein).
RECITALS
A.Savage Marine, LLC, a Delaware limited liability company (“Savage Marine”), a
wholly owned subsidiary of Savage Companies (“Savage Companies”), is currently
party to two vessel construction contracts for construction and delivery of two
vessels intended for use together as an oceangoing articulated tug-barge unit
(the “ATB”);
B.Savage Marine desires to sell the ATB to Owner and Owner, upon the purchase
and sale of the ATB, desires that full possession, control and command of the
ATB be transferred to Savage Harvest Operations, LLC, a Delaware limited
liability company (“Savage Harvest”), a wholly owned subsidiary of Savage
Companies, as lessee and bareboat charterer (in such capacity, and together with
its successors and permitted assigns, the “Bareboat Charterer”), through a
Bareboat Charter dated of even date herewith (the “Bareboat Charter”);
C.Savage Harvest has agreed to time charter the ATB to Tampa Port Services, LLC,
a Delaware limited liability company (“TPS”), a subsidiary of Guarantor,
pursuant to a Time Charter dated as of the date hereof, between Savage Harvest
and TPS (the “Time Charter”); and
D.In connection with its purchase of the ATB from Savage Marine, Owner will
enter into a Loan Agreement of even date herewith (the “Loan Agreement”) with
the financial institutions named therein, as lenders (the lenders party to the
Loan Agreement from time to time, the “Lenders”), and MUFG Union Bank, N.A., as
collateral agent (the “Collateral Agent”) and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., as administrative agent (the “Administrative Agent” and together with the
Collateral Agent, collectively, the “Agents”), to finance the purchase price;
and
E.As an inducement to Owner to enter into the Bareboat Charter with Savage
Harvest and to the Owner and Lenders to enter into the Loan Agreement, Guarantor
has agreed to irrevocably and unconditionally guarantee all payment obligations
due and owing by TPS under the Time Charter as provided herein.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, and
intending to be legally bound hereby, Guarantor hereby agrees as follows to and
for the benefit of the Owner and the Lenders:


 

--------------------------------------------------------------------------------




Section 1.Definitions, Construction, etc.
(a)    Certain terms used in this Guaranty and not otherwise defined have the
meanings assigned to such terms in Annex I hereto, or if not defined in Annex I
hereto, in the Time Charter.
(b)    In this Guaranty, in the computation of a period of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding.”
(c)    Unless the context of this Guaranty otherwise clearly requires,
references to the plural include the singular, to the singular include the
plural and to the part include the whole. All references to a particular Person
shall be construed so as to include their respective successors and permitted
assigns. The word “including” shall be deemed to mean “including but not limited
to” and the word “or” has the inclusive meaning represented by the phrase
“and/or.” The words “hereof,” “herein,” “hereunder” and similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
of this Guaranty. The section headings contained in this Guaranty and the table
of contents preceding this Guaranty are for reference purposes only and shall
not control or affect the construction of this Guaranty or the interpretation
thereof in any respect. Article, section, subsection, exhibit and schedule
references are to this Guaranty unless otherwise specified.
(d)    All references to other documents shall be deemed to include all
amendments, supplements, restatements and other modification thereto to the
extent such amendment, supplement, restatement or other modification is not made
contrary to the provisions of such document and this Guaranty.
Section 2.    Guaranty. In consideration of, and as an inducement for Owner to
enter into the Bareboat Charter and for the Lenders to enter into the Loan
Agreement, Guarantor hereby absolutely and unconditionally guarantees the prompt
performance and payment when due, whether by acceleration or otherwise (but past
any applicable grace or cure period), of the obligations of TPS (a) to pay (x)
Basic Charter Hire and (y) Supplemental Hire in accordance with the terms and
conditions of the Time Charter (including, without limitation, the obligation
therein to make such payments when due directly to the Owner), and (b) to
perform its obligations under the Time Charter (the foregoing collectively
called, the “Guaranteed Obligations”). Owner, each Lender and each Agent are
referred to herein, collectively, as the “Guaranteed Parties” and each
individually is a “Guaranteed Party.” This Guaranty is a guaranty of payment and
performance and not merely a guaranty of collection.
Section 3.    Waiver. Guarantor hereby waives: (a) notice of acceptance of this
Guaranty, and of the creation or existence of any of the Guaranteed Obligations
and of any action by a Guaranteed Party in reliance hereon or in connection
herewith; (b) presentment, demand for payment, notice of dishonor or nonpayment,
protest and notice of protest with respect to the Guaranteed Obligations; and
(c) any requirement that suit be brought against, or any other action by a
Guaranteed Party be taken against, or any notice of default or other notice be
given to, or any demand be made on, TPS or any other person, or that any other
action be taken or not taken as a


2



--------------------------------------------------------------------------------




condition to Guarantor's liability for the Guaranteed Obligations under this
Guaranty or as a condition to the enforcement of this Guaranty against
Guarantor.
Section 4.    Guaranty Absolute. The liability of Guarantor under this Guaranty
shall be absolute and unconditional irrespective of: (a) any change in the time,
manner, terms, place of payment, or in any other term of all or any of the
Guaranteed Obligations, or any other document executed in connection therewith,
to which TPS has agreed; (b) any sale, exchange, release, or non-perfection of
any property standing as security for the Guaranteed Obligations, or any
release, amendment, waiver, or consent to departure from any other guaranty, for
all or any of the Guaranteed Obligations; (c) failure, omission, delay, waiver,
or refusal by Savage Harvest or any Guaranteed Party to exercise, in whole or in
part, any right or remedy held by Savage Harvest under the Time Charter or by
any Guaranteed Party with respect to the Guaranteed Obligations; (d) any change
in the existence, structure, or ownership of Guarantor or TPS, any insolvency,
bankruptcy, reorganization, or other similar proceeding of Savage Harvest,
Demise Owner Parent, TPS, Guarantor or Savage Companies, or any change in the
existence, structure or ownership of Guarantor or TPS; (e) any
re-characterization of the Bareboat Charter from that of a financing and/or the
Time Charter from that of a financial and service contract; (f) any
determination or finding by a court of competent jurisdiction that the Bareboat
Charter is unenforceable or ineffective; (g) any default, breach or rejection of
the Time Charter or Bareboat Charter by Savage Harvest, Demise Owner Parent, TPS
or any trustee thereof; and (h) any subchartering of the Vessel by the Time
Charterer under the Time Charter. This Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by a
Guaranteed Party upon the insolvency, bankruptcy, or reorganization of TPS, or
any other guarantor or otherwise, all as though such payment had not been made.
Guarantor acknowledges and agrees that all amounts payable by Guarantor
hereunder are payable on a hell or high water basis, and no payments made by
Guarantor shall be subject to any abatement, reduction, adjustment, right of
set-off, counterclaim, recoupment or defense due to any present or future claims
of Guarantor against Owner, the Lenders, Administrative Agent, or Collateral
Agent, under this Guaranty or otherwise, or against Owner, the Lenders,
Administrative Agent, or Collateral Agent under any Principal Document or
otherwise, nor shall Guarantor be entitled to retain any interest in or with
respect to amounts paid hereunder, which have already been paid, or assert any
right to any refund or adjustment in the event of a termination of this Guaranty
or otherwise.
Section 5.    Guaranty Irrevocable. This Guaranty is a continuing guaranty of
payment and performance, and not merely of collectability, and shall remain in
full force and effect, and may not be revoked by Guarantor, until all
indebtedness and liabilities of TPS and Guarantor under the Guaranteed
Obligations are paid in full, in good and indefeasible funds or are otherwise
satisfied in full.
Section 6.    Limitations. Guarantor’s liability hereunder shall be limited to
the payment and performance of TPS’s obligations under the Time Charter and any
payments or performance required to be made by Guarantor hereunder (even if such
payments are deemed to be damages) and in no event shall Guarantor be subject
hereunder to consequential, exemplary, equitable, loss of profits, punitive, or
any other damages, except to the extent specifically provided in the Time
Charter to be due from the Time Charterer or herein to be due from Guarantor. If
any withholding


3



--------------------------------------------------------------------------------




or other taxes (other than income taxes on the net income of the Owner or
Lenders arising out of such payment) are at any time imposed on any payments
under or in respect of this Guaranty including, but not limited to, payments
made pursuant to this paragraph, Guarantor shall pay all such taxes to the
relevant authority in accordance with applicable law and it is acknowledged that
such amounts are part of the Guaranteed Obligations.
Section 7.    Representations and Warranties of Guarantor. Guarantor represents
and warrants to the Owner as follows:
(a)    Guarantor is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation, and has full power to (i)
execute, deliver, and perform this Guaranty, (ii) own and operate its
properties, and (iii) carry on its business as now conducted.
(b)    The execution, delivery, and performance of this Guaranty have been and
remain duly authorized by all necessary action on the part of Guarantor.
(c)    The execution, delivery and performance by Guarantor of this Guaranty
does not and will not (i) violate any provision of any law or any governmental
rule or regulation applicable to Guarantor, Guarantor's organizational documents
or any order, judgment or decree of any court or other Government Authority
binding on Guarantor, or (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any contractual
restriction binding on Guarantor or its assets which would be reasonably be
expected to result in a Material Adverse Effect.
(d)    All consents, authorizations, and approvals of, and registrations and
declarations with, any Governmental Authority necessary for the due execution,
delivery, and performance of this Guaranty have been obtained and remain in full
force and effect and all conditions thereof have been duly complied with, and no
other action by and no notice to or filing with any Governmental Authority is
required in connection with the execution, delivery, or performance of this
Guaranty (other than the filing of a current report on Form 8-K and other
reports filed with the U.S. Securities and Exchange Commission or other reports
to Governmental Authorities).
(e)    There are no proceedings at law or in equity, or before any court or
other Government Authority that are pending or, to the knowledge of Guarantor,
threatened, against or affecting Guarantor or any of its Subsidiaries or any
property or assets of Guarantor or any of its Subsidiaries and that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.
(f)    This Guaranty constitutes the legal, valid, and binding obligation of
Guarantor enforceable against Guarantor in accordance with its terms, subject,
as to enforcement, to bankruptcy, insolvency, reorganization, and other laws of
general applicability relating to or affecting creditors' rights and to general
equity principles. This Guaranty shall be enforceable in accordance with its
terms notwithstanding any default, breach, insolvency, bankruptcy,
reorganization or similar proceedings involving Savage


4



--------------------------------------------------------------------------------




Harvest or Demise Owner Parent, or any change in the existence, structure or
ownership of Guarantor or TPS, or any default or breach under the Time Charter
(for any reason), or any rejection by Savage Harvest or any trustee thereof, of
the Time Charter.
(g)    TPS’s payment obligations to Demise Owner under the Time Charter are
legal, valid, and binding obligations enforceable against TPS in accordance with
their terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization, and other laws of general applicability relating to or affecting
creditors' rights and to general equity principles. This Guaranty and
Guarantor’s obligation hereunder to guaranty payment and performance of the
obligations of TPS to Demise Owner, including as to payments required to be paid
directly to Owner as provided in the Time Charter, shall be enforceable in
accordance with the terms of the Time Charter notwithstanding any default,
breach, insolvency or similar proceedings involving Savage Harvest or TPS, or
any default or breach under the Time Charter (for any reason), or any rejection
by Savage Harvest or TPS or any trustee thereof, of the Bareboat Charter or Time
Charter, as applicable.
(h)    Guarantor is not (i) subject to regulation under the Investment Company
Act of 1940, as amended, or (ii) a “covered fund” for the purposes of Section
619 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
(i)    Neither Guarantor nor any of its directors or executive officers (acting
in their capacity as such) is (i) is a Sanctioned Person or has been notified or
is otherwise aware that it is currently the subject or target of any Sanctions
applicable to Guarantor or (ii) is in violation in any material respect of any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions applicable to
Guarantor.
(j)    Guarantor has adequate means to obtain from TPS, on a continuing basis,
information concerning the financial condition of TPS, and is not relying on
Owner or the Lenders to provide such information, now or in the future.
Section 8.    Certain Covenants of Guarantor. Until the Guaranteed Obligations
(other than Unasserted Obligations) have been paid in full in good and
indefeasible funds or otherwise satisfied in full, unless Owner shall otherwise
consent in writing:
(a)    Financial Statements and Reports. Guarantor will deliver or cause to be
delivered to Owner the following:
(i)    Quarterly Financials: (a) as soon as available and in any event within
fifty (50) days after the end of each of the first three (3) fiscal quarters of
each fiscal year (commencing with the fiscal quarter ending September 30, 2017),
(A) the condensed consolidated balance sheets of Guarantor and its subsidiaries
as at the end of such fiscal quarter and the related condensed consolidated
statements of operations, comprehensive income, cash flows and equity (including
all required footnotes thereto) of Guarantor and its subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter, setting forth in each case in
comparative form the corresponding figures for the


5



--------------------------------------------------------------------------------




corresponding periods of the previous fiscal year, all in reasonable detail and
prepared by Guarantor in accordance with GAAP and certified by the chief
financial officer of Guarantor that they fairly present, in all material
respects, the financial condition of Guarantor and its subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnote disclosure, and (b) with respect to the
first three (3) fiscal quarters of each fiscal year, the management's discussion
and analysis incorporated into Guarantor's Form 10-Q delivered for such fiscal
quarter or, if no such discussion and analysis has been delivered, a narrative
report describing the operations of Guarantor and its subsidiaries in the form
prepared for presentation to senior management for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter; it being understood and agreed that the filing of Guarantor's
Form 10-Q, if required, with the SEC shall satisfy the delivery requirements set
forth in this clause (subject to the time periods set forth in this clause (i));
(ii)    Year-End Financials: as soon as available and in any event within ninety
five (95) days after the fiscal year ending December 31, 2017, and each fiscal
year thereafter, (a) the consolidated balance sheet of Guarantor and its
subsidiaries as at the end of such fiscal year and the related consolidated
statements of operations, comprehensive income, cash flows and equity (including
all required footnotes thereto) of Guarantor and its subsidiaries for such
fiscal year, setting forth in each case in comparative form the corresponding
figures for the previous fiscal year, all in reasonable detail and prepared by
Guarantor in accordance with GAAP and certified by the chief financial officer
of Guarantor that they fairly present, in all material respects, the
consolidated financial condition of Guarantor and its subsidiaries as at the
dates indicated and the consolidated results of their operations and their cash
flows for the periods indicated, (b) the management’s discussion and analysis
incorporated in Guarantor’s Form 10-K delivered for such fiscal year or, if no
such Form 10-K has been delivered, a narrative report describing the operations
of Guarantor and its subsidiaries in the form prepared for presentation to
senior management for such fiscal year, and (c) in the case of all such
consolidated financial statements, a report and opinion thereon of independent
registered public accountants of recognized national standing selected by
Guarantor, which report and opinion shall be prepared in accordance with audit
standards of the Public Company Accounting Oversight Board without an emphasis
paragraph relating to the ability of Guarantor and its subsidiaries to continue
as a going concern, shall be an unqualified opinion as to the scope of the audit
and shall state that such consolidated financial statements fairly present, in
all material respects, the consolidated financial position of Guarantor and its
subsidiaries as at the dates indicated and the consolidated results of their
operations and their cash flows for the periods indicated in conformity with
GAAP and that the audit by such accountants in connection with such consolidated
financial statements has been made in accordance with, if applicable, the audit
standards of the Public Company Accounting Oversight Board and otherwise in
accordance with generally accepted auditing standards; and it being understood
and agreed that the filing of


6



--------------------------------------------------------------------------------




Guarantor’s Form 10-K, if required, with the SEC shall satisfy the requirements
set forth in this clause (subject to the time periods set forth in this clause
(ii));
(iii)    Compliance Certificates: with respect to each delivery or filing of
financial statements pursuant to subdivisions (i) and (ii) above, and in each
case within the timeframe specified in such subdivision (i) or (ii), as
appropriate, (a) an Officer's Certificate of Guarantor stating that the signer
or signers have reviewed the terms of this Guaranty and have made, or caused to
be made under their supervision, a review in reasonable detail of the
transactions and condition of Guarantor and its Subsidiaries during the
accounting period covered by such financial statements and that such review has
not disclosed the existence during or at the end of such accounting period, and
that the signers do not have knowledge of the existence as at the date of such
Officer's Certificate, of any condition or event that constitutes a breach of
any covenant in this Section 8, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
Guarantor has taken, is taking and proposes to take with respect thereto; and
(b) a compliance certificate, in form and substance reasonably acceptable to
Owner, demonstrating in reasonable detail compliance at the end of the
applicable accounting periods with the restrictions contained in Section 8(g)
hereof; and
(iv)    SEC Filings: promptly upon their becoming publicly available, copies of
regular and periodic reports and all registration statements (other than on Form
S-8 or a similar form) and prospectuses, if any, filed by Guarantor with any
securities exchange or with the SEC.
Documents required to be delivered pursuant to Section 8(a)(i) or (ii) (to the
extent any such documents are included in materials otherwise filed with the
SEC) or Section 8(a)(iv) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which such documents are
filed for public availability on the SEC’s Electronic Data Gathering and
Retrieval System; provided, that Guarantor shall deliver paper copies of such
documents to Owner or any Lender that requests Guarantor to deliver such paper
copies until a written request to cease delivering paper copies is given by
Owner or such Lender.
(b)    Existence. Except to the extent not prohibited under Section 8(c),
Guarantor will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises material to its business; provided, however that neither Guarantor
nor any of Guarantor’s Subsidiaries shall be required to preserve any such
rights or franchises if the Governing Body of Guarantor or such Subsidiary or an
authorized officer of the Guarantor shall determine that the preservation
thereof is no longer desirable in the conduct of the business of Guarantor or
such Subsidiary, as the case may be, and that the loss thereof would not
reasonably be expected to result in a Material Adverse Effect.
(c)    Mergers, etc. Guarantor shall comply with the covenants set forth in
Section 7.7 of the Credit Agreement. Notwithstanding anything to the contrary
contained in this


7



--------------------------------------------------------------------------------




Section 8(c), and for the avoidance of doubt, any amendment, waiver or
modification of the related covenants under the terms of the Credit Agreement
will be deemed to have been consented to by the Owner and Lenders, and to be an
amendment, waiver or modification to the requirements of this Section 8(c) on an
equivalent basis, provided that the terms, conditions, security and
consideration granted, paid or undertaken with regard to any such amendment,
waiver or modification to such covenants in the nature of forbearance or a
workout shall be enjoyed by the Owner and the Lender on an equal and pro rata
basis.
(d)    Compliance. Guarantor shall comply, and shall cause each of its
Subsidiaries to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Government Authority, except where noncompliance
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
(e)    Fiscal Year. Guarantor shall not change its fiscal year-end from
December 31 without prior written notice to the Owner and delivery to the Owner
of financial information and calculations evidencing reconciliations related to
such fiscal year-end change, which information and calculations shall be in form
and substance reasonably satisfactory to Owner.
(f)    Financial Covenants. Guarantor shall comply with the financial covenants
set forth in Section 7.6 of the Credit Agreement. Notwithstanding anything to
the contrary contained in this Section 8(f), and for the avoidance of doubt, any
amendment, waiver or modification of the related covenants under the terms of
the Credit Agreement will be deemed to have been consented to by the Owner and
Lenders, and to be an amendment, waiver or modification to the requirements of
this Section 8(f) on an equivalent basis, provided that the terms, conditions,
security and consideration granted, paid or undertaken with regard to any such
amendment, waiver or modification to such covenants in the nature of forbearance
or a workout shall be enjoyed by the Owner and the Lender on an equal and pro
rata basis.
(g)    Payment of Taxes. Guarantor will, and will cause each of its Subsidiaries
to, file or cause to be filed all United States Federal income Tax returns and
all other material Tax returns that are required to be filed by it and will pay
or cause to be paid all material Taxes due pursuant to such returns or pursuant
to any assessment received by it except where (i) a failure to do so would not
reasonably be expected to result in a Material Adverse Effect or (ii) such Taxes
are being contested in good faith by proper legal proceedings and adequate
reserves have been established.
Section 9.    Interaction with Time Charter. The Time Charter sets forth the
circumstances and events that are considered by the parties thereto to be
“Events of Default.” Any inaccuracy in the representations and warranties of
Guarantor set forth in Section 7 hereof, and any failure to comply with the
provisions set forth in Sections 8, 10 or 12 hereof, shall be dealt with
exclusively by reference to the applicable provisions of the Time Charter and
shall not form an independent basis for the availability or exercise of
remedies, or the availability of indemnification, hereunder.


8



--------------------------------------------------------------------------------




Section 10.    Indemnity.
(a)    Guarantor agrees to defend, indemnify, pay and hold harmless Owner and
each Lender, Administrative Agent, and Collateral Agent and the officers,
directors, trustees, employees, agents, advisors and Affiliates of each of the
foregoing (collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that Guarantor shall
not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final nonappealable judgment of a court of competent jurisdiction. An
Indemnitee seeking indemnification under this Section 10 shall notify the
Administrative Agent of any event requiring indemnification promptly upon such
Indemnitee’s receipt of notice of commencement of any action or proceeding, or
such Person’s obtaining knowledge of the occurrence of any other event, giving
rise to a claim for indemnification hereunder, and the Administrative Agent
shall notify Guarantor thereof; provided, however, that the failure of such
Indemnitee or the Administrative Agent to provide such notice shall not relieve
Guarantor of its indemnification obligations hereunder except and only to the
extent that Guarantor is materially prejudiced by reason of such failure. All
Indemnified Liabilities shall be payable to the Administrative Agent for the
benefit of the affected Indemnitees within thirty (30) days of notice from the
Administrative Agent.
(b)    As used herein, “Indemnified Liabilities” means, collectively, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs, expenses and disbursements of any kind or nature
whatsoever (including reasonable fees or expenses incurred by Indemnitees in
enforcing this indemnity), incurred by any such Indemnitee, (i) in the event
that any aspect of Guarantor’s obligations under this Guaranty is determined by
a court of competent jurisdiction not to be enforceable, (ii) as a result of
this Guaranty otherwise ceasing to be effective, valid and enforceable in
accordance with its terms, (iii) in the event the effectiveness, validity or
enforceability of this Guaranty is contested by Guarantor, (iv) in the event of
a breach by the Guarantor of its representations, warranties, and covenants in
this Guaranty resulting in a breach of Section 20(b)(vii) of the Time Charter,
(v) in the enforcement of any rights of such Indemnitee against the Guarantor
under this Guaranty, or (vi) in the event that a bankruptcy, insolvency,
reorganization or similar proceeding involving Savage Harvest, Demise Owner
Parent or TPS occurs and the Time Charter or Bareboat Charter is rejected in
such event.
Section 11.    Notice. Notices under this Guaranty shall be deemed received if
sent to the addresses specified below or at such other address as may be
designated from time to time by Guarantor or Owner: (i) if given by personal
delivery, on the day received (if such day is a business day, or if such day is
not a business day, the next succeeding business day); (ii) if sent by overnight
express delivery, upon receipt of signed confirmation by the courier company
indicating date of actual delivery; or (iii) if sent by certified, first class
mail, return receipt requested, upon receipt of signed confirmation indicating
date of actual delivery.


9



--------------------------------------------------------------------------------




If to Guarantor:
The Mosaic Company
 
Atria Corporate Center, Suite E490
3033 Campus Drive
Plymouth, MN 55441
 
Attn: Vice President and Treasurer
 
 
Copy to:
The Mosaic Company
 
3033 Campus Drive, E490
 
Plymouth, MN 55441
 
Attn: General Counsel
 
 
If to Owner:
Bankers Commercial Corporation
 
445 S. Figueroa Street, G14-200
 
Los Angeles, CA 90071
 
Attn.: Leasing and Asset Finance





Section 12.    Subordination; Subrogation. Until the Guaranteed Obligations
(other than Unasserted Obligations) have been paid in full in good and
indefeasible funds or are otherwise satisfied in full, Guarantor: (a) agrees to
forbear from the exercise of any right of subrogation, reimbursement,
indemnification and contribution (contractual, statutory, or otherwise)
including, without limitation, any claim or right of subrogation under the
Bankruptcy Code (Title 11, United States Code) or any successor statute, arising
from the existence or performance of this Guaranty, and (b) waives, to the
extent permitted by applicable law, any right to enforce any remedy that TPS now
may have or may hereafter have against Savage Harvest or Savage Companies, in
the case of each of (a) and (b) arising from the existence or performance of
this Guaranty; provided, however, that nothing herein shall diminish any rights
or claims of Guarantor or TPS against Savage Harvest or Savage Companies or
relieve Savage Harvest or Savage Companies from their liabilities and
obligations to Guarantor or TPS.
Section 13.    Successors and Assigns. Guarantor may not assign or delegate its
obligations hereunder without the prior written consent of Owner, which consent
may be withheld in Owner’s sole and absolute discretion. Owner may, upon written
notice to Guarantor, assign its rights hereunder without the consent of
Guarantor only to the extent and subject to the same terms and conditions of an
assignment by Owner of the Bareboat Charter. Subject to the foregoing, this
Guaranty shall be binding upon Guarantor, its permitted successors and assigns,
and shall be for the benefit of Owner, its successors and assigns.
Section 14.    Confidentiality. By acceptance of this Guaranty, Owner and each
Lender, including any permitted assignee, agrees that it shall maintain the
confidentiality of all non-public information obtained pursuant to the
requirements of this Guaranty and hold all such information in accordance with
such person’s customary procedures for handling confidential information of this
nature, it being understood and agreed by the Guarantor that in any event any
such person may make disclosures (a) to its and its affiliates’ directors,
officers, employees and agents, including accountants, and legal counsel and
other advisors (it being understood that the persons to whom


10



--------------------------------------------------------------------------------




such disclosure is made will be informed of the confidential nature of such
information and agree to keep such information confidential), (b) to the extent
requested by any government authority with appropriate jurisdiction, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Guaranty or the enforcement of
rights hereunder, (e) subject to an agreement containing provisions
substantially the same as those of this Section 14, to any permitted assignee of
the rights or obligations of the Owner or Lender, as applicable, under this
Guaranty, (f) with the consent of the Guarantor, or (g) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this Section 14 or (ii) becomes available to the Owner or Lender, as applicable,
on a non-confidential basis from a source other than the Guarantor; provided
that, unless specifically prohibited by applicable law or court order, the Owner
or Lender, as applicable, including any permitted assignee, shall notify the
Guarantor of any requirement or request under applicable laws or regulations or
under any subpoena or similar legal process, including by any government
authority or representative thereof (other than any such request in connection
with any examination of the financial condition of the Owner or Lender or a
permitted assignee by such government authority), for disclosure of any such
non-public information prior to disclosure of such information.
Section 15.    Choice of Law; Severability. This Guaranty shall be governed by,
and construed in accordance with the laws of the State of New York and
applicable U.S. federal law. If any provision of this Guaranty shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Guaranty.
Section 16.    Entire Agreement; No Waiver. This Guaranty constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
shall supersede and revoke all other previous and prior guarantees issued by
Guarantor to Owner or any Lender on behalf of TPS with respect to the Time
Charter prior to the date hereof, if any. No waiver or modification by a party
of any of the terms or conditions hereof shall be effective unless in writing
and signed by an officer of such party.
Section 17.    WAIVER OF JURY TRIAL. THE GUARANTOR IRREVOCABLY WAIVES ANY AND
ALL RIGHT THE GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
CLAIM OF ANY NATURE RELATING TO THIS GUARANTY, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS GUARANTY OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS. THE GUARANTOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.




11



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first above written.
 
 
 
GUARANTOR:
 
 
 
 
 
 
 
 
THE MOSAIC COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Richard L. Mack
 
 
 
 
Richard L. Mack
 
 
 
 
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 









12



--------------------------------------------------------------------------------






ANNEX I
DEFINITIONS
As used in this Guaranty, the following terms shall have the following
respective meanings:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Guarantor or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to
Guarantor or its Subsidiaries related to terrorism financing or money
laundering, including any applicable provision of the Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 19511959).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of November 18, 2016, among Guarantor, Wells Fargo Bank,
National Association, as administrative agent, U.S. Bank National Association,
as syndication agent, and the lenders party thereto as in effect as of November
18, 2016, as reflected in Exhibit 4.i of the Current Report on Form 8-K filed by
Guarantor with the Securities and Exchange Commission on November 21, 2017,
amended or modified only to the extent permitted herein.
“GAAP” means generally accepted accounting standards recognized by the Financial
Accounting Standards Board, as well as applicable rules, regulations, and
interpretive releases of the SEC and its staff interpretations, or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination.
“Governing Body” means the board of directors, board of governors, managing
director or directors, or other body or Person in a similar capacity having the
power to direct or cause the direction of the management and policies of a
Person that is a corporation, partnership, trust or limited liability company.
“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).


 

--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect upon (a) the business,
operations, assets or financial condition of Guarantor and its subsidiaries
taken as a whole, except for matters arising prior to the Effective Date solely
from general factors relating to the industries in which Guarantor and its
subsidiaries are principally engaged and general economic factors relating to
the markets in which Guarantor and its subsidiaries are principally engaged in
business, which matters, in any such event, do not have a disproportionate
impact on Guarantor or any of its subsidiaries, (b) Guarantor’s ability to
perform its obligations under this Guaranty, or (c) the validity or
enforceability of this Guaranty.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
“Officer” means the president, the chief executive officer, a financial vice
president (other than divisional level), the chief financial officer, the
treasurer, a general partner (if an individual), the managing member (if an
individual) or other individual appointed by the Governing Body or the
Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.
“Officer’s Certificate” as applied to any Person that is a corporation,
partnership, trust, limited liability company, unlimited liability company or
other Person that has a Governing Body, means a certificate executed on behalf
of such Person by one or more Officers of such Person or one or more Officers of
a general partner or a managing member if such general partner or managing
member is a corporation, partnership, trust, limited liability company,
unlimited liability company or similar Person.
“Person” means and includes corporations, limited partnerships, general
partnerships, limited liability companies, unlimited liability companies,
limited liability partnerships, joint stock companies, joint ventures,
associations, companies, trusts, banks, trust companies, land trusts, business
trusts or other organizations of a similar nature organized under the laws of
any jurisdiction, whether or not legal entities, and Government Authorities.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanction that broadly prohibits trade or
investment with that country, region or territory (including, as of the date
hereof, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned directly or indirectly 50% or more by
any such Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union or Her Majesty’s Treasury.


2



--------------------------------------------------------------------------------




“SEC” means the United States Securities and Exchange Commission.
“Subsidiary” means (i) any corporation, association, or other business entity
(other than a partnership) more than 50% of the outstanding securities having
ordinary voting power of which is owned, directly or indirectly, by Guarantor or
by one or more of its Subsidiaries, or a combination thereof and (ii) any
partnership, joint venture, limited liability company or similar entity more
than 50% of the ownership interests having ordinary voting power of which shall
at the time be so owned. For the purposes of this definition, “securities having
ordinary voting power” of a Person means securities or other equity interests
that ordinarily have voting power for the election of directors of such Person,
or persons having management power with respect to such Person, whether at all
times or only so long as no senior class of securities has such voting power by
reason of any contingency.
“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.“Unasserted Obligations” means, at any
time, Guaranteed Obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities and other performance obligations of TPS under the
Time Charter in respect of which no claim or demand for payment or performance
has been made (or, in the case of Guaranteed Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.
“Unasserted Obligations” shall not include outstanding Basic Hire (as defined in
the Time Charter).




3

